UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1354



JOHN W. ROBERTS, SR.,

                                                        Petitioner,

          versus


JEWELL RIDGE/SEA B MINING; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-218-BLA)


Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John W. Roberts, Sr., Petitioner Pro Se. Timothy Ward Gresham,
PENN, STUART & ESKRIDGE, Abingdon, Virginia; Patricia May Nece,
Dorothy L. Page, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order and Order on Reconsideration affirming the administrative

law judge's denial of black lung benefits pursuant to 30 U.S.C.A.

§§ 901-945 (West 1986 & Supp. 1996). Our review of the record dis-

closes that the Board's decision is based upon substantial evidence
and is without reversible error. Accordingly, we affirm on the

reasoning of the Board. Roberts v. Jewell Ridge/Sea B Mining, No.
96-218-BLA (B.R.B. Feb. 27, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2